Mr. Justice Crabtree delivered the opinion of the court. This was a suit brought before a justice of the peace to recover a bill of $46.12 for goods furnished to Martha Hoobler, the wife of appellant, who was living separate and apart from her husband without her fault. Appellee recovered a judgment before the justice. There was an appeal to the Circuit Court, where a jury was waived and a trial had by the court upon an agreed statement of facts and evidence offered in Open court. There was a finding and judgment against husband and wife jointly for $46.12, and the husband appealed to this court. Ho propositions of law were submitted to the court below. It is contended that inasmuch as the husband and wife were living separate and apart from each other, no action could be maintained against them under the statute for family expenses. We think this was a question of law arising upon the facts. We are of the opinion that, under the evidence, appellant was clearly liable for the expenses of the family. The authorities cited in the briefs of counsel fully sustain this view. We hold further that it was not error to render judgment against husband and wife jointly. The account sued on was for necessary family expenses, and, under the statute, husband and wife were both liable. By wrongfully leaving his wife and children, appellant could not break up the family and exempt himself from liability for their support and maintenance. He is in no wise harmed because the wife also was joined in the judgment. Ho error appearing in the record, the judgment must be affirmed.